Title: To George Washington from Mrs. Provost, 5 April 1795
From: Provost, Mrs.
To: Washington, George


          
            Monsieur
            Baltimore ce 5 avril 1795
          
          La Confiance que m’in[s]pire votre Caractere, et tous les actes de bienfaisance dont vous avez bien voulu recompenser les services des Officiers qui ont servi, pendant la guerre de l’amerique, en eux, ou en leur famille, me porte a vous exposer ma situation et celle de mes Enfans, persuadée que votre humanité vous engagera a nous accorder tous les secours possibles. je suis veuve de Mr de Pagés cher de st Louis, qui a servi avec distinction dans ce pays-ci pendant toute la Guerre, d’abord en qualité de lieutenant de vaisseau, ensuite en celle de Capitaine, et y reçut des blessures; a la paix vous voulutes bien lui envoyer le Ruban et la croix de cincinnatus par une lettre ou Ses services etoient reconnus et que j’ai encore parmi mes papiers. lors du commencement de la Guerre il venoit de terminer une entreprise admirée par toute l’Europe, un Voyage a l’entour du monde par terre et par mer, et un vers chaque Pöle, il mit dix ans a Executer ce grand projet

et a son retour malgré les grandes fatigues qu’il avoit eprouvées, et l’affoiblissement de sa santé. il servit dans ce pays-ci pendant toute la guerre, sur divers vaisseaux et frégates ou il fut employé, vous avez surement connoissance de la Relation de ses voyages écrite par lui même, un tel ouvrage est fait pour fixer l’attention d’un grand homme, il fut traduit dans presque toutes les langues de l’Europe, a Londres surtout, il le fut premierement et eut un grand Nombre d’Editions.
          Aprés tant de services et de travaux, il a malheureusement péri victime des brigans et negres insurgés a st Domingue, ou il s’etoit retiré depuis quelques Années sur son habitation et a laissé deux Enfans ainsi que moi sans la moindre ressource, ayant étés dépouillés de tout et échappant avec grande peine au fer des Brigands. je me suis ensuite remariée et Mon mari embarqua des Caffés a differentes reprises pour ce pays-ci, qui furent pris par les corsaires Anglois. quelques effets a lui qu’il avoit sauvés ce qu’il vendit ici nous firent vivre jus qu’a présent, mais ces foibles ressources sont entierement épuisées, et ne peuvent plus contribuer a l’Existence de Mes Enfans. je vous demande donc, en considération des services de leur pere, et de plusieurs de ma famille entrautres Mr le Bn de Kalb mon cousin qui fut tué dans ce pays-ci pendant la Guerre, de leur accorder quelque secours qui puisse les Aider a subsister. vous avez bien voulu secourir plusieurs personnes dans ce même cas, j’espere que les travaux et les services de leur Pere et Parents, et leurs propres Malheurs, leur donnent droit a reclamer vos bontés, il est inutile de vous peindre la reconnaissance qui transportera une mere trop heureuse de voir ses enfans à l’abri du plus grand besoin, et qui vous devra ce bonheur dans cette douce esperance. j’ai L’honneur d’être avec un Profond Respect La tres humble et obeissante servante
          
            de Lafayetiere Provost
          
        